     Case 2:19-cv-01376-JAM-KJN Document 87 Filed 06/09/21 Page 1 of 2
1

2

3

4

5

6

7

8                                      UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID EVANS,                                      No. 2:19-cv-1376 JAM KJN P
12                        Plaintiff,
                                                        ORDER APPOINTING LIMITED
13           v.                                         PURPOSE COUNSEL FOR SETTLEMENT
14    S. STRUVE, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. The court has found the appointment of counsel for plaintiff is warranted

19   for the limited purpose of representing plaintiff at the settlement conference. (ECF No. 86.)

20   Alexander L. Nowinski and Lance M. Martin have been selected from the Court’s Pro Bono

21   Attorney Panel to represent plaintiff for this limited purpose and have agreed to be appointed.

22   Accordingly, IT IS HEREBY ORDERED that:

23      1. Alexander L. Nowinski and Lance M. Martin are appointed as limited purpose counsel for

24          plaintiff in the above titled matter. This appointment is for the limited purpose of

25          assisting plaintiff with preparing for and participating in a settlement conference.

26      2. Alexander L. Nowinski and Lance M. Martin’s appointment will terminate fifteen days

27          after completion of the settlement conference, or any continuation of the settlement

28          conference.

                                                       1
     Case 2:19-cv-01376-JAM-KJN Document 87 Filed 06/09/21 Page 2 of 2
1

2       3. Appointed counsel shall notify Sujean Park via email at spark@caed.uscourts.gov if they

3          have any questions related to the appointment.

4       4. The Clerk of the Court is directed to serve a copy of this order upon Alexander L.

5          Nowinski and Lance M. Martin, Kennaday Leavitt PC, 621 Capitol Mall, Suite 2500,

6          Sacramento, CA 95814.

7    Dated: June 9, 2021

8

9

10

11

12
     Evans1376.41
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
